Case 21-54898-jwc         Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44             Desc Main
                                   Document      Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

    In Re:                                         CASE NO. 21-54898-JWC

    NEW HAPPY FOOD COMPANY, et al,1                CHAPTER 11

                 Debtors.                          [Joint Administration Requested]


                  EMERGENCY MOTION FOR ORDER AUTHORIZING
                 THE CONTINUED USE OF EXISTING BANK ACCOUNTS

         The above-captioned Debtors and Debtors-in-possession (collectively, the “Debtors”), file

this motion (the “Motion”) seeking entry of an order authorizing the maintenance of the Debtors’

existing Bank Accounts, respectfully showing the Court as follows:

                                          BACKGROUND

         1.     On June 30, 2021 and June 30, 2021 (the “Petition Dates”) the Debtors commenced

these cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of

the Bankruptcy Code. The Debtors have continued in possession of their properties and are

operating and managing their businesses as Debtors-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code.

         2.     No request has been made for the appointment of a trustee or examiner, and a

creditors’ committee has not yet been appointed in these Chapter 11 Cases.

         3.     This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, if applicable, are: New Happy Food Company (9954), NHC Food Company Inc
(6148), and You Nay Khao, an individual.
Case 21-54898-jwc        Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44             Desc Main
                                  Document      Page 2 of 10



pursuant to 28 U.S.C. § 157(b). The Debtors consents to the entry of final orders and judgments

by the Bankruptcy Court.

       4.      In 1988, Ms. You Nay Khao (“Ms. Khao”) and her husband began operating a

“mom and pop” grocery store in College Park, Georgia, which has been a successful business for

over three decades. A few years later, the business was incorporated as New Happy Food Company

(“New Happy”). Ms. You Nay Khao and her husband often worked 16-hour days, nearly every

day of the year, to make New Happy a successful business, which they did.

       5.      By 2013, the grocery store had become so successful that it had outgrown its space,

and New Happy needed a warehouse. To fill that need, NHC Food Company Inc (“NHC”) was

formed in 2013 in order to operate the warehouse business, which took a few years to get up and

running.

       6.      Sadly, in 2015, Ms. Khao’s husband died, leaving the business in the hands of Ms.

Khao and her oldest son, Danny. In 2016, NHC’s warehouse business was fully operational, and

in addition to providing warehousing services for New Happy, NHC has also operated a wholesale

business, selling to other small grocers. Even without its founding father, New Happy has

experienced continued success, as has NHC.

       7.      Unfortunately for Ms. Khao and her businesses, her son Danny had a bit of a

gambling problem. Without her knowledge, Danny signed Ms. Khao’s name to over a dozen loans

with merchant credit advance companies (“MCAs”), resulting in the Debtors being saddled with

very expensive debt at extremely high effective interest rates. Inevitably, the Debtors began having

cash flow issues due to the MCA loans. When the MCAs began filing lawsuits and garnishing

bank accounts, Danny’s activities came to light, and Ms. Khao, New Happy, and NHC were left

with no choice but to file for chapter 11 protection to save the businesses and reorganize.




                                               ~2~
Case 21-54898-jwc        Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44             Desc Main
                                  Document      Page 3 of 10



                              THE PREPETITION BANK ACCOUNTS

       8.      Prior to the Petition Dates, the Debtors maintained bank accounts with Metro City

Bank and Wells Fargo (the “Prepetition Bank Accounts”). A description of the Prepetition Bank

Accounts is attached hereto as Exhibit A.

       9.      The Debtors are in the process of opening Debtors-in-possession accounts.

However, the Debtors’ operations will be severely disrupted if the Prepetition Bank Accounts are

closed immediately.

                                       RELIEF REQUESTED

       10.     By this Motion, the Debtors seek an order, substantially in the form of the proposed

order attached hereto as Exhibit B, authorizing the continued use of the Prepetition Bank Accounts

for a period not to exceed 30 days from the Petition Dates.

       11.     The relief requested will help ensure the Debtors’ smooth transition into chapter 11

and avoid the havoc that would be wrought if the Debtors were forced to close the Prepetition

Bank Accounts immediately and switch over all payments to new debtor-in-possession accounts,

while juggling all of the other responsibilities associated with being a debtor-in-possession in the

very beginning of a chapter 11 case and managing their businesses during rocky times.

       12.     The Debtors receive a significant volume of automatic debits and credits from

various merchants, and it will require some time to switch all of these over to a new bank account.

The Debtors are concerned that if they shut down the Prepetition Bank Accounts too soon, certain

payments may be delayed or perhaps not received at all.

       13.     If the Debtors were forced to close the Prepetition Bank Accounts immediately, the

Debtors expect there would be disruption and confusion that would negatively impact their

businesses. For instance, funds may be deposited into the wrong account, misapplied, held in




                                               ~3~
Case 21-54898-jwc         Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44              Desc Main
                                   Document      Page 4 of 10



limbo, or otherwise delayed, thus negatively affecting the Debtors’ relationships with parties who

are necessary to the Debtors’ efforts to continue as a going concern and who already may be

burdened by the filing of this case. As a result, the Debtors submit that maintenance of the

Prepetition Bank Accounts is warranted.

                                         BASIS FOR RELIEF

       14.     Section 105(a) of the Bankruptcy Code empowers the Court to “issue any order,

process or judgment that is necessary to carry out the provisions of this title,” and section 363(c)(1)

of the Bankruptcy Code authorizes the Debtor-in-possession to “use property of the estate in the

ordinary course of business without notice or a hearing.” 11 U.S.C. §§ 105(a), 363(c)(1). The

purpose of these sections is to provide a Debtor with the flexibility to engage in the ordinary

transactions required to operate its business without undue oversight by creditors or the court. See

Med. MalBusiness Ins. Ass’n v. Hirsch (In re Lavigne), 114 F.3d 379, 384 (2d Cir. 1997).

       15.     The Debtors further submit that because the relief requested in this Motion is

necessary to avoid immediate and irreparable harm to the Debtors for the reasons set forth herein,

Bankruptcy Rule 6003 has been satisfied and the relief requested herein should be granted.

       16.     The Debtors further seek a waiver of any stay of the effectiveness of an order

approving this Motion. As set forth above, the relief requested herein is essential to prevent

immediate and irreparable damage to the Debtors’ operations and their efforts to pursue a

reorganization.

       17.     Accordingly, the relief requested herein is appropriate under the circumstances and

under Bankruptcy Rules 6003 and 6004(h).




                                                 ~4~
Case 21-54898-jwc        Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44          Desc Main
                                  Document      Page 5 of 10



                                          CONCLUSION

       WHEREFORE, the Debtors pray that this Court grant them (i) authority to continue to

maintain and use the Prepetition Bank Accounts for 30 days from the Petition Dates, and (ii) such

other relief as the Court deems just and proper.


Dated: June 30, 2021                          ROUNTREE LEITMAN & KLEIN, LLC

                                              /s/ Benjamin R. Keck
                                              William A. Rountree, Ga. Bar No. 616503
                                              Benjamin R. Keck, Ga. Bar No. 943504
                                              Taner N. Thurman, Ga. Bar No. 835238
                                              Century Plaza I
                                              2987 Clairmont Road, Suite 350
                                              Atlanta, Georgia 30329
                                              (404) 584-1238 Telephone
                                              wrountree@rlklawfirm.com
                                              bkeck@rlklawfirm.com
                                              tthurman@rlklawfirm.com
                                              Proposed Attorneys for New Happy Food Company
                                              and NHC Food Company Inc

                                              -and-

                                              WIGGAM & GEER, LLC

                                              /s/ Will B. Geer
                                              Will B. Geer, Ga. Bar No. 940493
                                              50 Hurt Plaza, SE, Suite 1150
                                              Atlanta, Georgia 30303
                                              T: (404) 233-9800
                                              F: (404) 287-2767
                                              wgeer@wiggamgeer.com
                                              Proposed Attorneys for You Nay Khao




                                               ~5~
Case 21-54898-jwc   Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44      Desc Main
                             Document      Page 6 of 10




                                      Exhibit A

                        List of Prepetition Bank Accounts


                             Financial       Account
       Account Name                                         Description
                            Institution      Number

      Business                                          New Happy Food
      Checking         Metro City Bank     ******3679   Company General
                                                        Operating Account


                                                        NHC Food Company
      Business
                       Wells Fargo Bank ******9319      Inc General
      Checking
                                                        Operating Account



      Personal                                          You Nay Khao
                       Metro City Bank     ******5386
      Checking                                          Personal Account
Case 21-54898-jwc        Doc 8     Filed 06/30/21 Entered 06/30/21 13:33:44             Desc Main
                                   Document      Page 7 of 10




                                             Exhibit B



                                         Proposed Order




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

    In Re:                                         CASE NO. 21-54898-JWC

    NEW HAPPY FOOD COMPANY, et al,1                CHAPTER 11

                 Debtors.                          [Joint Administration Requested]


                             ORDER GRANTING
                 EMERGENCY MOTION FOR ORDER AUTHORIZING
                THE CONTINUED USE OF EXISTING BANK ACCOUNTS

         This matter came before the Court on ________, 2021 for hearing (the “Hearing”) on the

motion of the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) for


1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, if applicable, are: New Happy Food Company (9954), NHC Food Company Inc
(6148), and You Nay Khao, an individual.
Case 21-54898-jwc           Doc 8     Filed 06/30/21 Entered 06/30/21 13:33:44               Desc Main
                                      Document      Page 8 of 10



an order authorizing the continued use of existing bank accounts (the “Motion”). Upon

consideration of the Motion, representations of counsel at the Hearing, and all other matters of

record; and it appearing that this Court has jurisdiction to consider the Motion pursuant to 28

U.S.C. §§ 157 and 1334; and it appearing that venue of this chapter 11 case and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a

core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having determined that the relief

requested in the Motion is in the best interests of the Debtors, their estates, creditors, and other

parties-in-interest; and it appearing that proper and adequate notice of the Motion has been given

and that no other or further notice is necessary; and after due deliberation thereon; and good and

sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.      For the reasons set forth on the record at the Hearing, the Motion is GRANTED as

set forth herein.2

         2.      The Debtors are authorized, but not directed, to maintain and use their pre-existing

bank accounts (the “Prepetition Bank Accounts”) with Metro City Bank and Wells Fargo Bank

(the “Banks”) for a period not to exceed 30 days from the Petition Dates.

         3.      Subject to section 553 of the Bankruptcy Code, the Banks are prohibited from

offsetting, affecting, freezing, or otherwise impeding the Debtors’ use of any funds in the

Prepetition Bank Accounts on account of, or by reason of, any claim (as defined in section 101(5)

of the Bankruptcy Code) against the Debtors that arose before the commencement of this

bankruptcy case, absent further order of this Court.




2
    All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


                                                    ~2~
Case 21-54898-jwc        Doc 8     Filed 06/30/21 Entered 06/30/21 13:33:44            Desc Main
                                   Document      Page 9 of 10



       4.      The Debtors are authorized to request the Banks, and the Banks are authorized to

accept and honor all representations from the Debtors, as to which checks, drafts, wires, or ACH

transfers should be honored or dishonored whether the Banks believe the payment is or is not

consistent with the order(s) of this Court and governing law, and whether such checks, drafts, wires

or ACH transfers are dated or made prior to, on or subsequent to the filing of this bankruptcy case.

       5.      Bankruptcy Rule 6003(b) has been satisfied because the relief requested in the

Motion is necessary to avoid immediate and irreparable harm to the Debtors.

       6.      Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

       7.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       8.      This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.

                                    ### END OF ORDER ###

Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC

/s/ Benjamin R. Keck
William A. Rountree, Ga. Bar No. 616503
Benjamin R. Keck, Ga. Bar No. 943504
Taner N. Thurman, Ga. Bar No. 835238
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
tthurman@rlklawfirm.com
Proposed Attorneys for New Happy
Food Company and NHC Food Company Inc




                                                ~3~
Case 21-54898-jwc       Doc 8    Filed 06/30/21 Entered 06/30/21 13:33:44   Desc Main
                                Document      Page 10 of 10



-and-

WIGGAM & GEER, LLC

/s/ Will B. Geer
Will B. Geer, Ga. Bar No. 940493
50 Hurt Plaza, SE, Suite 1150
Atlanta, Georgia 30303
T: (404) 233-9800
F: (404) 287-2767
wgeer@wiggamgeer.com
Proposed Attorneys for You Nay Khao

Distribution List

William A. Rountree
Benjamin R. Keck
ROUNTREE LEITMAN & KLEIN, LLC
Century Plaza I
2987 Clairmont Road, Suite 350
Atlanta, Georgia 30329

Will B. Geer
WIGGAM & GEER, LLC
50 Hurt Plaza, SE, Suite 1150
Atlanta, Georgia 30303

Office of the United States Trustee
Attn: Shawna Staton
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303




                                           ~4~
